DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 02/05/2021 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 05/05/2021 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Flores Aviña et al. (US 20210114583 A1, hereinafter “Flores Aviña”) in view of Wang et al. (US 20180210024 A1, hereinafter “Wang”).
Regarding claim 1, Flores Aviña (Figs. 1-12) discloses a vehicle operating method, comprising: generating an electrical output via a piezoelectric device (Higher piezoelectric voltage coefficients can be obtained from piezoelectric fiber composites thus resulting in more generated power; Flores Aviña at [0038]), the piezoelectric device coupled to a mount that insulates a first vehicle component from a second vehicle component ((a vibration mount (e.g., an engine mount, electric machine mount, transmission mount, etc.) configured to hold and support an engine (or electric machine, transmission, etc.) while isolating powertrain vibrations from a vehicle chassis may include an energy-harvesting material to recover energy from mechanical motion; Flores Aviña at [0005]).
Flores Aviña does not explicitly teach indicating degradation of an electrical connector in response to the electrical output. However, Wang teaches or at least suggests indicating degradation of an electrical connector in response to the electrical output (… sense the response of the connector 30 by measuring the electric current of the same PZT patch (e.g., 10.sub.1) resulting from the piezoelectric effect (output current); Wang at [0057]). It would have been obvious have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Flores Aviña to include indicating degradation of an electrical connector in response to the electrical output, as taught by Wang in order to avoid the PZT patch from becoming more sensitive to bonding conditions than structural conditions of the connector.

Regarding claim 2, Flores Aviña, as modified by Wang discloses the claimed invention substantially as explained above. Further, Flores Aviña (Figs. 1-12) teaches where the indication is provided via a human/machine interface (Smart driving system 200, as shown, may include one or more of a user interface device 210, a navigation system 215, at least one driving sensor 220, and an autonomous mode controller 225 (where the smart driving system is an autonomous driving system). Smart driving system 200 is depicted as interacting (e.g., communicating) with control system 15; Flores Aviña, at [0053]).

Regarding claim 3, Flores Aviña, as modified by Wang discloses the claimed invention substantially as explained above. Further, Flores Aviña (Figs. 1-12) teaches performing mitigating actions to reduce the electrical output of the piezoelectric device when the electrical output of the piezoelectric device exceeds a threshold at a predetermined frequency (Smart driving system 200, as shown, may include one or more of a user interface device 210, a navigation system 215, at least one driving sensor 220, and an autonomous mode controller 225 (where the smart driving system is an autonomous driving system). Smart driving system 200 is depicted as interacting (e.g., communicating) with control system 15; Flores Aviña, at [0053]).

Regarding claim 4, Flores Aviña, as modified by Wang discloses the claimed invention substantially as explained above. Further, Flores Aviña (Figs. 1-12) teaches at least suggests where performing mitigating actions includes adjusting dampening of a vehicle suspension (Smart driving system 200, as shown, may include one or more of a user interface device 210, a navigation system 215, at least one driving sensor 220, and an autonomous mode controller 225 (where the smart driving system is an autonomous driving system). Smart driving system 200 is depicted as interacting (e.g., communicating) with control system 15; Flores Aviña, at [0053]).

Regarding claim 5, Flores Aviña, as modified by Wang discloses the claimed invention substantially as explained above. Further, Flores Aviña (Figs. 1-12) teaches where performing mitigating actions includes adjusting a rotational frequency of a device that provides propulsive effort to a vehicle (Smart driving system 200, as shown, may include one or more of a user interface device 210, a navigation system 215, at least one driving sensor 220, and an autonomous mode controller 225 (where the smart driving system is an autonomous driving system). Smart driving system 200 is depicted as interacting (e.g., communicating) with control system 15; Flores Aviña, at [0053]).

Regarding claim 6, Flores Aviña, as modified by Wang discloses the claimed invention substantially as explained above. Further, Flores Aviña (Figs. 1-12) teaches where degradation of the electrical connector is determined via an amplitude and frequency of the electrical output of the piezoelectric device (Higher piezoelectric voltage coefficients can be obtained from piezoelectric fiber composites thus resulting in more generated power; Flores Aviña at [0038]).

Regarding claim 7, Flores Aviña, as modified by Wang discloses the claimed invention substantially as explained above. Further, Flores Aviña (Figs. 1-12) teaches where the electrical output is a voltage (Higher piezoelectric voltage coefficients can be obtained from piezoelectric fiber composites thus resulting in more generated power; Flores Aviña at [0038]).

Regarding claims 8 and 16, Flores Aviña (Figs. 1-12) discloses a vehicle system, comprising: a vibration insulating mount including one or more piezoelectric devices (Higher piezoelectric voltage coefficients can be obtained from piezoelectric fiber composites thus resulting in more generated power; Flores Aviña at [0038]); a first mass coupled to the vibration insulating mount; a second mass coupled to the vibration insulating mount ((a vibration mount (e.g., an engine mount, electric machine mount, transmission mount, etc.) configured to hold and support an engine (or electric machine, transmission, etc.) while isolating powertrain vibrations from a vehicle chassis may include an energy-harvesting material to recover energy from mechanical motion; Flores Aviña at [0005]); and a controller including executable instructions stored in non-transitory memory that cause the controller of the one or more piezoelectric devices (Such a system may further include a controller with computer readable instructions stored on non-transitory memory. When executed, the instructions may cause the controller to determine an actual amount of energy generated via the one or more mechano-electric conversion modules during a predetermined timeframe; Flores Aviña at [0072]). 
 Flores Aviña does not explicitly teach indicating degradation of an electrical connector in response to the electrical output. However, Wang teaches or at least suggests indicating degradation of an electrical connector in response to the electrical output (… sense the response of the connector 30 by measuring the electric current of the same PZT patch (e.g., 10.sub.1) resulting from the piezoelectric effect (output current); Wang at [0057]). It would have been obvious have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Flores Aviña to include indicating degradation of an electrical connector in response to the electrical output, as taught by Wang in order to avoid the PZT patch from becoming more sensitive to bonding conditions than structural conditions of the connector.

Regarding claim 9, Flores Aviña, as modified by Wang discloses the claimed invention substantially as explained above. Further, Flores Aviña (Figs. 1-12) teaches additional instructions to adjust operation of a vehicle to reduce fretting of the electrical connector in response to a frequency and magnitude of the voltage output of the one or more piezoelectric devices (Smart driving system 200, as shown, may include one or more of a user interface device 210, a navigation system 215, at least one driving sensor 220, and an autonomous mode controller 225 (where the smart driving system is an autonomous driving system). Smart driving system 200 is depicted as interacting (e.g., communicating) with control system 15; Flores Aviña, at [0053]).

Regarding claim 10, Flores Aviña, as modified by Wang discloses the claimed invention substantially as explained above. Further, Flores Aviña (Figs. 1-12) teaches where adjusting operation of the vehicle to reduce fretting includes adjusting dampening of a vehicle suspension (Smart driving system 200, as shown, may include one or more of a user interface device 210, a navigation system 215, at least one driving sensor 220, and an autonomous mode controller 225 (where the smart driving system is an autonomous driving system). Smart driving system 200 is depicted as interacting (e.g., communicating) with control system 15; Flores Aviña, at [0053]).
 
Regarding claim 11, Flores Aviña, as modified by Wang discloses the claimed invention substantially as explained above. Further, Flores Aviña (Figs. 1-12) teaches where adjusting operation of the vehicle to reduce fretting includes adjusting a frequency of rotation of a propulsive effort source (Smart driving system 200, as shown, may include one or more of a user interface device 210, a navigation system 215, at least one driving sensor 220, and an autonomous mode controller 225 (where the smart driving system is an autonomous driving system). Smart driving system 200 is depicted as interacting (e.g., communicating) with control system 15; Flores Aviña, at [0053]).

Regarding claim 12, Flores Aviña, as modified by Wang discloses the claimed invention substantially as explained above. Further, Flores Aviña (Figs. 1-12) teaches where the first mass is a battery and the second mass is a vehicle chassis or suspension (Smart driving system 200, as shown, may include one or more of a user interface device 210, a navigation system 215, at least one driving sensor 220, and an autonomous mode controller 225 (where the smart driving system is an autonomous driving system). Smart driving system 200 is depicted as interacting (e.g., communicating) with control system 15; Flores Aviña, at [0053]).

Regarding claim 13, Flores Aviña, as modified by Wang discloses the claimed invention substantially as explained above. Further, Flores Aviña (Figs. 1-12) teaches where the first mass is a vehicle chassis and the second mass is a vehicle suspension (Smart driving system 200, as shown, may include one or more of a user interface device 210, a navigation system 215, at least one driving sensor 220, and an autonomous mode controller 225 (where the smart driving system is an autonomous driving system). Smart driving system 200 is depicted as interacting (e.g., communicating) with control system 15; Flores Aviña, at [0053]).

Regarding claim 14, Flores Aviña, as modified by Wang discloses the claimed invention substantially as explained above. Further, Flores Aviña (Figs. 1-12) teaches circuitry to interface the one or more piezoelectric devices to a battery (however it may be understood that similar methodology may be used with regard to other vibration mounts for torque-supplying machines (e.g., transmission, electric machine), and may even be extended to mounts for devices such as the traction battery (e.g., traction battery 196 at FIG. 1).

Regarding claim 15, Flores Aviña, as modified by Wang discloses the claimed invention substantially as explained above. Further, Flores Aviña (Figs. 1-12) teaches where the battery supplies power to propel a vehicle  (however it may be understood that similar methodology may be used with regard to other vibration mounts for torque-supplying machines (e.g., transmission, electric machine), and may even be extended to mounts for devices such as the traction battery (e.g., traction battery 196 at FIG. 1).

Regarding claim 17, Flores Aviña, as modified by Wang discloses the claimed invention substantially as explained above. Further, Flores Aviña (Figs. 1-12) teaches indicating degradation of an electrical connector associated with the first mass in response to an electrical output of the piezoelectric device (however it may be understood that similar methodology may be used with regard to other vibration mounts for torque-supplying machines (e.g., transmission, electric machine), and may even be extended to mounts for devices such as the traction battery (e.g., traction battery 196 at FIG. 1).

Regarding claim 18, Flores Aviña, as modified by Wang discloses the claimed invention substantially as explained above. Further, Flores Aviña (Figs. 1-12) teaches where the first mass is a battery and where the second mass is a vehicle suspension or chassis (however it may be understood that similar methodology may be used with regard to other vibration mounts for torque-supplying machines (e.g., transmission, electric machine), and may even be extended to mounts for devices such as the traction battery (e.g., traction battery 196 at FIG. 1).

Regarding claim 19, Flores Aviña, as modified by Wang discloses the claimed invention substantially as explained above. Further, Flores Aviña (Figs. 1-12) teaches where the first mass is a vehicle chassis and where the second mass is a vehicle suspension (however it may be understood that similar methodology may be used with regard to other vibration mounts for torque-supplying machines (e.g., transmission, electric machine), and may even be extended to mounts for devices such as the traction battery (e.g., traction battery 196 at FIG. 1).

Regarding claim 20, Flores Aviña, as modified by Wang discloses the claimed invention substantially as explained above. Further, Flores Aviña (Figs. 1-12) teaches performing mitigating actions to reduce an electrical output of the piezoelectric device when the electrical output of the piezoelectric device exceeds a threshold at a predetermined frequency (Smart driving system 200, as shown, may include one or more of a user interface device 210, a navigation system 215, at least one driving sensor 220, and an autonomous mode controller 225 (where the smart driving system is an autonomous driving system). Smart driving system 200 is depicted as interacting (e.g., communicating) with control system 15; Flores Aviña, at [0053]).

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           

/JONATHAN M DAGER/Primary Examiner, Art Unit 3663